Appeal from an order of the Supreme Court, Albany County, denying plaintiff-appellant’s motion for a preference in the trial of a civil action. Plaintiff contends that he is entitled to this preference by reason of the fact that he is receiving public assistance from Albany County. This department has not *1077adopted any hard and fast rule in this respect, such as apparently prevails elsewhere in the State. The Justice presiding at Trial Term is entrusted with wide discretion in the control of the calendar. We find no abuse of this discretion in the record before us. Order unanimously affirmed, with $10 costs to the defendants to abide the event. Present — Foster, P. J., Brewster, Deyo, Bergan and Coon, JJ.